MEMORANDUM**
Alberto Meza appeals his three month sentence for violating conditions of his supervised release, arising from his sentence for his conviction for importing marijuana in violation of 21 U.S.C. §§ 952 and 960.
Meza contends that the imposition of a term of supervised release under 18 U.S.C. § 3583(a) following a sentence of imprisonment is unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Meza’s contention is foreclosed by our recent decision in United States v. Liero, 298 F.3d 1175, 1177-78 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.